Citation Nr: 1726230	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney-Agent


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

With respect to the claim for a TDIU, this  appeal to the Board of Veterans' Appeals (Board) arose from a  May 2010 rating decision in which the RO. inter alia, , denied a TDIU.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board, inter alia, remanded the claim for a TDIU in January 2012, and December 2013.

Most recently, in June 2015, the Board, again remanded the claim for a TDIU for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim, and returned the matter to the Board.
The Board notes that, in addition to the TDIU claim, the Veteran had previously perfected appeals of a claim for a higher initial rating for posttraumatic stress disorder (PSTD) and a claim for service connection for polyneuropathy of the upper and lower extremities.  However, on remand in May 2014, the AOJ granted service connection for neuropathy of the upper and lower extremities, secondary to diabetes mellitus, and in June 2015, the Board denied a higher rating for PTSD. Those matters are no longer before the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran hen further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In June 2015, the Board remanded this claim, in part, to obtain medical comment as to  the individual and collective functional effects of the  Veteran's service-connected disabilities on his activities of daily living, to include employment.  In this case, as service connection has been established for both mental and physical disabilities, and that the Veteran's psychiatric disability is his most significant disability (rated as 50 percent disabling), the Board directed the AOJ to arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

In September 2016, the Veteran underwent VA PTSD examination by staff psychologist.  In March 2017, the RO clarified that the VA examination was to be conducted by a staff psychiatrist to address the impact of the Veteran's mental and physical disabilities on his unemployability; the response received that there was no psychiatrist on staff.  Later in March 2017, the AOJ issued a supplemental SOC (SSOC) continuing to deny the TDIU claim, and returned the matter  to the Board. 

Thus, the requested examination was not accomplished, and the record does not otherwise include the information previously sought.   The Board notes, moreover, that a search of VA Connecticut Healthcare System's staff directory reveals 67 listings for Board Certified Psychiatrists on staff.  See VA Connecticut Healthcare System, https://www.va.gov/providerinfo/connecticut/index.asp (last visited on June 28, 2017).  

Under these circumstances, the Board is unable to find that substantial compliance with the prior remand directive has been achieved, necessitating another remand of  this ,matter.  See Stegall, supra;  see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).     

On remand, the  AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.). The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU-which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Connecticut Healthcare System and that records dated through March 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain and  associate with VBMS and/or Virtual VA file(s) VA treatment records dated since March 2016.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on the claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, to obtain all outstanding, pertinent, private (non-VA) medical records and/or employment records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the VA Connecticut Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain,  any outstanding, pertinent private (non-VA) record and/or employment records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist (M.D.), to obtain information as to the individual and combined functional effects of his service-connected disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist, and the /examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting psychiatrist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the psychiatrist should fully describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, to include employment. 

Also, based on review of record, and interview with the Veteran, the psychiatrist should fully describe the functional effects of each of the Veteran's physical service-connected disabilities-currently, diabetes mellitus; right and left lower extremity neuropathy associated with diabetes mellitus, and right and left upper extremity neuropathy associated with diabetes mellitus.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the psychiatrist  must consider and discuss the combined effects of all the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for substantially gainful employment.

In doing so, the psychiatrist should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the psychiatrist must consider and discuss all pertinent medical and other objective evidence, as well as  all lay assertions, to include the Veteran's competent assertions.  Also, the psychiatrist may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the TDIU claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority, 

7.  If the benefit sought remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


